Citation Nr: 1508468	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hand disorder, to include as secondary to service connected right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to August 1976.  

This appeal to the Board of Veterans' Appeals (Board) is from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In September 2014, the Veteran testified before the undersigned at a videoconference hearing.  A copy of the transcript is associated with the Veteran's virtual claims file

Here, the Board is reopening the Veteran's claim.  However, as additional development is required, the issue is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for a right hand disorder in a September 2008 rating decision.  The Veteran was notified of the decision, but he did not file an appeal. 

2.  Evidence obtained since the September 2008 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right hand disorder.  


CONCLUSIONS OF LAW

1.  The September 2008 rating decision which denied entitlement to service connection for a right hand disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for a right hand disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of service connection for a right hand disorder was previously denied in a September 2008 rating decision.  The Veteran did not file any statement indicating disagreement with the prior decision and no new and material evidence was physically or constructively received within one year of the determination.  Accordingly, the September 2008 rating decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the prior September 2008 determination, the evidence included the Veteran's service treatment records, VA treatment records dated to 2008, the report of an April 1989 VA examination, and statements in support of his claim.  These records show that the Veteran complained of right hand pain but was not specifically diagnosed with a right hand disorder, or residuals of a right wrist disorder.  On this basis, the RO denied the Veteran's claim.  

In June 2010, the Veteran filed a petition to reopen these claims.  The Veteran asserts that he continues to suffer from a right hand disorder.  During his September 2013 videoconference hearing, the Veteran testified that he cannot grip objects and used to take narcotics for the pain associated with his right hand.  He further stated that he has experienced persistent and recurrent symptoms, such as pain, since he injured he fractured his right wrist.  In fact, his VA treatment records dated through 2010 confirm his reports of pain.  Moreover, a September 2010 VA examination confirmed the Veteran has a right hand problem characterized as overall decrease in strength and dexterity.  As noted above, the regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  As such, the Board finds that the findings of the September 2010 VA examination and the Veteran's statements of experiencing this disorder on a recurrent basis elates to a previously unestablished fact necessary to substantiate the Veteran's claim.  Thus, the new evidence raises a reasonable possibility of substantiating the claim.  

ORDER

New and material evidence having been received, the service connection claim for a right hand disorder, is reopened, and to this extent only, the appeal is granted.



REMAND

The Veteran asserts he suffers from a right hand disorder that is either part of the same disease process as his right wrist disability or is caused or aggravated by his service-connected right wrist disability.  The Veteran had a VA examination in September 2010 which found he had a right hand problem characterized as overall decrease in strength and dexterity.  However, despite these findings, the VA examiner failed to provide an opinion as to whether his right hand disorder is due to his military service or, in the alternative, due to or caused by his service-connected right wrist disability.  As such the Board finds that a remand for a VA examination is necessary to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, on remand, records of VA treatment dated after 2010, if in existence, should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, any private treatment records concerning treatment for the Veteran's claim should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Physically or electronically associate any outstanding VA treatment records dated since 2010 concerning the Veteran's claim, if in existence, with the claims folder. 

2.  Notify the Veteran that he may submit lay statements and medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the circumstances of any in-service and post-service treatment for the right hand disability.  He should be provided an appropriate amount of time to submit this evidence.

3.  Then schedule the Veteran for a VA compensation examination.  The claims folder should be made available to and reviewed by the examiner, including a copy of the prior September 2010 VA compensation examination.  The examiner is asked to determine whether the Veteran has a current disability pertaining to his right hand or residuals due to his right wrist disability.  If so, please answer the following questions:

a).  State whether it is at least as likely as not that any right hand disorder is related to or had its onset in service, to include as part of the same disease process as the right wrist disability.

b)  Then state whether it is at least as likely as not that the disability was either (a) caused by, or (b) aggravated by the right wrist, or residuals thereof.  

In addition, the examiner must acknowledge and discuss the Veteran's competent report as to the observable symptoms of his claimed disability.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


